[Cite as In re A.P., 2019-Ohio-139.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 IN RE: A.P.                                    :
                                                :
                                                :   Appellate Case No. 28023
                                                :
                                                :   Trial Court Case No. 2015-7738
                                                :
                                                :   (Appeal from Common Pleas Court-
                                                :   Juvenile Division)
                                                :
                                                :

                                          ...........

                                          OPINION

                            Rendered on the 18th day of January, 2019.

                                          ...........

MARSHALL G. LACHMAN, Atty. Reg. No. 0076791, 75 North Pioneer Boulevard,
Springboro, Ohio 45066
      Attorney for Appellee - Mother

JIMMIE CHRISTON, Atty. Reg. No. 0038116, 131 North Ludlow Street, Suite 212,
Dayton, Ohio 45402
      Attorney for Appellant - Father

                                         .............




TUCKER, J.
                                                                                        -2-




        {¶ 1} Father appeals from an order of the Montgomery County Court of Common

Pleas, Juvenile Division, denying his motion for custody of his minor child, A.P., and also

denying his motion for contempt against the child’s mother. Father contends that the

order of the juvenile court was not supported by the evidence.

        {¶ 2} Because Father failed to file objections to the magistrate’s decision, we are

limited to a plain error review. Further, because we have held that a weight of the

evidence argument cannot rise to the level of plain error, we conclude that neither of his

arguments have merit. Finally, we have reviewed the record and find that there was

competent, credible evidence to support the juvenile court’s order.

        {¶ 3} Accordingly, the judgment of the juvenile court is affirmed.



                              I.     Facts and Procedural History

        {¶ 4} In December 2015, Father filed a complaint to establish paternity of A.P., a

child born to Mother in October 2015. In his complaint, Father also sought custody of

the child. After DNA testing, the juvenile court issued an order acknowledging Father’s

paternity of the child. However, the court denied Father’s request for custody and,

instead, granted him parenting time as set forth in the court’s standard order of parenting

time.

        {¶ 5} In August 2016, Father filed a motion seeking to hold Mother in contempt

alleging that she had prevented him from exercising his parenting time. He subsequently

filed a motion for shared parenting. After a hearing, the magistrate denied the motion for

contempt. Father filed objections. In February 2017, the juvenile court overruled the
                                                                                           -3-


objections. In March 2017, following a hearing, the court denied the motion for shared

parenting. No objections were filed.

       {¶ 6} In June 2017, Father filed a motion seeking to hold Mother in contempt. He

again alleged that she was denying him parenting time. He also filed a motion seeking

custody of the child. A hearing was conducted on May 23, 2018, following which the

magistrate found that the evidence did not support a contempt finding. The magistrate

also found that Father failed to demonstrate a change in circumstances that would

necessitate a change in custody. No objections were filed. The magistrate’s decision

was adopted and affirmed by the juvenile court.

       {¶ 7} Father appeals.



                                     II.    Contempt Motion

       {¶ 8} Father’s first assignment of error states as follows:

       THE TRIAL COURT ERRED IN FINDING [MOTHER’S] ACTION TO

       OBSTRUCT VISITATION WAS NOT WILLFUL.

       {¶ 9} Father contends that the juvenile court erred by concluding that Mother did

not willfully obstruct his parenting time. In support, he argues that “the preponderance

of the evidence” demonstrated that Mother willfully violated his right to parenting time.

Mother argues that, because Father failed to object to the magistrate’s decision, he has

waived all but plain error.

       {¶ 10} Juv.R. 40(D)(3)(b)(iv) provides that “[e]xcept for a claim of plain error, a

party shall not assign as error on appeal the court's adoption of any factual finding or legal

conclusion, whether or not specifically designated as a finding of fact or conclusion of law
                                                                                           -4-


under Juv.R. 40(D)(3)(a)(ii), unless the party has objected to that finding or conclusion as

required by Juv.R. 40(D)(3)(b).” “The purpose behind the appellate waiver rule is to

ensure that the trial judge shall have an opportunity to correct any errors occurring in the

trial judge’s court, the only exception being for plain error.” In re M.G. and C.G., 2d Dist.

Miami No. 07-CA-6, 2007-Ohio-3589, ¶ 15. Thus, the failure to file objections waives the

right to appellate review and precludes relief from this court in the absence of civil plain

error. In re Etter, 134 Ohio App. 3d 484, 731 N.E.2d 694 (1st Dist.1998). “[I]n appeals of

civil cases, the plain error doctrine is not favored and may be applied only in the extremely

rare case involving exceptional circumstances where error, to which no objection was

made at the trial court, seriously affects the basic fairness, integrity, or public reputation

of the judicial process, thereby challenging the legitimacy of the underlying judicial

process itself.” In the Matter of A.J.S. and R.S., 2d Dist. Miami No. 2007 CA 2, 2007-

Ohio-3433, ¶ 16, quoting Goldfuss v. Davidson, 79 Ohio St. 3d 116, 679 N.E.2d 1099,

syllabus.

       {¶ 11} Our review of the record confirms that Father did not file objections to the

to the magistrate's decision, and since no transcript of the proceedings was filed until after

the matter was appealed to this court, the juvenile court had no basis for concluding that

the evidence did not support the magistrate’s findings. Therefore, Father is limited to a

review for plain error.

       {¶ 12} Further, as noted by Mother, this court, in In re M.G. and C.G., held that a

manifest weight of the evidence claim cannot be reviewed for plain error, stating as

follows:

              Plain error requires an “obvious defect” in the trial proceedings.
                                                                                           -5-

       State v. Barnes (2002), 94 Ohio St. 3d 21, 27, 759 N.E.2d 1240. In view of

       the deference that an appellate court must give to factual findings by the

       finder of fact, and the weighing of the evidence required in assessing a claim

       that a judgment is against the manifest weight of the evidence, we conclude

       that a claim that a judgment is against the manifest weight of the evidence

       can never rise to the level of plain error. Without the interposition of an

       objection, and the filing of a transcript, it can never be “obvious” to a trial

       judge that a decision by a magistrate is against the weight of the evidence,

       or involves a finding of fact that the trial judge would not have made on the

       evidence in the record. Allowing a litigant to make this factual claim for the

       first time on appeal undermines the principle, underlying Juv. R.

       40(D)(3)(b)(iv), that the trial judge ought to have the first opportunity to

       prevent error from occurring in the trial judge’s court.

Id. at ¶ 16.

       {¶ 13} Nonetheless, we have reviewed the transcript and note that the testimony

regarding Father’s exercise of parenting time conflicted. During the hearing, Father

testified that Mother continuously failed to bring the child to the designated exchange

location, and that he, thus, has only been able to exercise his parenting time a few times

since the court entered the parenting time order in June 2016. He also testified that he

had not seen the child since 2017. On cross-examination, Father admitted that he had

not attempted to contact Mother since July 2017.

       {¶ 14} Conversely, Mother testified that Father initially exercised his visitation with

the child but thereafter he failed to appear at the exchange location. She also testified
                                                                                          -6-


that she had not be able to contact Father for approximately a year. Mother stated that

the last time Father contacted her was in August 2017.

       {¶ 15} A finding of civil contempt requires clear and convincing evidence that the

alleged contemnor has failed to comply with the court's prior orders. Sagan v. Tobin, 8th

Dist. Cuyahoga No. 86792, 2006-Ohio-2602, ¶ 34. In order to be clear and convincing,

evidence must leave the trier of fact with the firm conviction or belief that the allegations

involved are true. Cross v. Ledford, 161 Ohio St. 469, 477, 120 N.E.2d 118 (1954). We

review the court’s decisions in contempt cases for abuse of discretion. State v. Chavez-

Juarez, 185 Ohio App. 3d 189, 2009-Ohio-6130, 923 N.E.2d 670, ¶ 56 (2d Dist.).

       {¶ 16} Given the conflicting testimony, we cannot say that the juvenile court, as the

trier of fact, abused its discretion by concluding Father failed to demonstrate that Mother

acted to deny him his parenting time, or that she failed to comply with the court’s order

regarding parenting time.     There was evidence upon which the court could have

reasonably concluded that Father had not sought to exercise his parenting time. The

court was further free to credit Mother’s testimony that she had not acted to impede

parenting time between Father and the child.

       {¶ 17} The first assignment of error is overruled.



                                     III.   Custody Motion

       {¶ 18} Father’s second assignment of error is as follows:

       THE COURT ERRED RULING THAT A CHANGE IN CIRCUMSTANCE

       DID NOT NECESSITIES [SIC] A CHANGE IN CUSTODY.

       {¶ 19} Father contends that the court erred in concluding that he failed to present
                                                                                           -7-


evidence demonstrating a change in circumstances that would support his request for a

modification of custody. In support, he claims that he presented evidence that Mother

had been convicted of assault with regard to her brother and that she had engaged in a

physical altercation with her sister.     He further claimed that Mother had previously

slapped him and that, on another occasion, she had “pulled a butcher knife” on him.

Finally, Father claimed that Mother had a problem with alcohol consumption.

       {¶ 20} Again, we note that Father did not file objections to the magistrate’s

decision, and has therefore waived all but plain error.         Because Father’s argument

hinges upon the claim that the court’s order was not supported by the evidence, he cannot

establish plain error.

       {¶ 21} Furthermore, a review of the record indicates that the court’s custody

determination was not against the weight of the evidence.

       {¶ 22} R.C. 3109.04(E)(1)(a) provides:

       The court shall not modify a prior decree allocating parental rights and

       responsibilities for the care of children unless it finds, based on facts that

       have arisen since the prior decree or that were unknown to the court at the

       time of the prior decree, that a change has occurred in the circumstances

       of the child, the child's residential parent, or either of the parents subject to

       a shared parenting decree, and that the modification is necessary to serve

       the best interest of the child. In applying these standards, the court shall

       retain the residential parent designated by the prior decree or the prior

       shared parenting decree, unless a modification is in the best interest of the

       child and one of the following applies:
                                                                                        -8-


      (i) The residential parent agrees to a change in the residential parent or both

      parents under a shared parenting decree agree to a change in the designation of

      residential parent.

      (ii) The child, with the consent of the residential parent or of both parents under a

      shared parenting decree, has been integrated into the family of the person seeking

      to become the residential parent.

      (iii) The harm likely to be caused by a change of environment is outweighed by the

      advantages of the change of environment to the child.

      {¶ 23} The threshold question in this case is whether Father demonstrated a

change in circumstances.       Although R.C. 3109.04 does not define “change in

circumstances,” Ohio courts have held the phrase pertains to “an event, occurrence, or

situation which has a material and adverse effect upon the child.” Pierson v. Gorrell,

12th Dist. Butler No. CA 2011-11-216, 2012-Ohio-3878, ¶ 13. “In order to warrant the

abrupt disruption of the child's home life, the change in circumstances must be one ‘of

substance, not a slight or inconsequential change.’ ” Id., quoting Davis v. Flickinger, 77
Ohio St. 3d 415, 418, 674 N.E.2d 1159 (1997). In determining whether a “change” has

occurred, a trial judge must have wide latitude in considering all the evidence, and the

court’s decision must not be reversed absent an abuse of discretion. Id. at ¶ 10.

      {¶ 24} We first note that the record does not contain any competent evidence

regarding when any of the above-cited physical violence or drinking, which Father claims

constitute a change of circumstances, occurred. While Father claims that the events

occurred after the juvenile court initially awarded custody to Mother, we note that he did
                                                                                          -9-


not testify to or introduce any other evidence regarding the dates of the claimed events.1

We cannot ascertain, from this record, when the claimed events occurred. Thus, we

must conclude that Father failed to demonstrate a change in circumstances based upon

facts that arose after the prior decree or that were unknown to the court at the time of the

prior decree.

         {¶ 25} Even if the claimed events happened after the custody award, we conclude

the court did not abuse its discretion in determining Father had failed to establish that the

detrimental effects of removing the child would be outweighed by any benefit of a change

of custody. See R.C. 3109.04(E)(1)(a)(iii). The child had been in the care and custody

of Mother since birth. Mother’s unrebutted testimony indicated that she had suitable

housing and that she was employed.          There was no evidence that the child was

neglected or abused.      Father did not present any evidence regarding his housing,

income, or ability to care for the child. Further, there was no showing that the claimed

behavior had a negative impact on A.P. While Father contends that Mother committed

assault against her brother in front of the child, there was no evidence, other than Father’s

testimony that he “believed” the child was present, to support this claim. Additionally,

when asked, Father declined to state that he thought Mother presented a danger to the

child.

         {¶ 26} We conclude that the court did not err in finding Father failed to show a

change in circumstances supporting a change of custody.             Therefore, the second

assignment of error is also overruled.


1
 Father did testify that he learned, sometime in 2017, that Mother had been arrested for
assault. However, there is nothing in this record to indicate when the actual offense
occurred.
                                                                                     -10-




                                     IV.    Conclusion

       {¶ 27} Both of Father’s assignments of error being overruled, the judgment of the

juvenile court is affirmed.



                                    .............



DONOVAN, J. and HALL, J., concur.



Copies sent to:

Marshall G. Lachman
Jimmie Christon
Hon. Anthony Capizzi